December 30, 1918. The opinion of the Court was delivered by
This is an action in claim and delivery, and was commenced in a magistrate's Court. The plaintiff's affidavit, accompanying the complaint, was as follows:
"That he is entitled to immediate possession, by reason of the fact that he and his wife owned said property, at the time of her death, and she died intestate, and her property has not been administered upon, which cow was in his possession, at the time of the death of his wife. * * * That said property is wrongfully withheld or detained by the defendants. That according to his best knowledge, information, *Page 247 
and belief the cause of such withholding or detention is that Lewis Ligon claims to be the owner of said cow."
When the case was called for trial in the magistrate's Court, the defendants' attorneys demurred to the complaint, on the ground — "that it alleged the wife of plaintiff was a part owner of said property, and that there has been no administration of her estate, and that it is not known that the husband is the sole heir of his wife, who died intestate, nor the real party in interest."
The magistrate overruled the demurrer, and the case was heard by him without a jury, upon the testimony introduced by plaintiff and defendants, whereupon he rendered judgment in favor of the plaintiff. The defendants appealed, and his Honor, the Circuit Judge, ruled as follows:
"It is ordered that the magistrate be reversed, and the complaint dismissed, on the ground that the affidavit of plaintiff was insufficient to support the above action for claim and delivery of the property described therein, as all the parties interested were not before the Court."
The plaintiff appealed from said order.
In order to determine the sufficiency of the affidavit, its allegations must be regarded as true. It was manifestly the intention of the affidavit to allege that the plaintiff was in possession of the cow when the defendants seized her.
It is only necessary to cite the case of Bank v. Shier, 4 Rich. 233, to show that a party in possession has the right to bring an action for claim and delivery of a chattel against a trespasser, or wrongdoer, irrespective of the rights of third parties in the chattel. In so far as the rights of the plaintiff and defendants are concerned, they can be adjudicated in this action.
As the only ground upon which his Honor, the Circuit Judge, reversed the judgment rendered by the magistrate is *Page 248 
a question of law, and, as his ruling was erroneous, the judgment of the magistrate should be affirmed; and it is so adjudged.
Judgment of the Circuit Court reversed.